Citation Nr: 0721530	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-10 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for left-ear hearing 
loss.

2.  Entitlement to a rating in excess of ten percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1984 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

In his substantive appeal (VA Form 9), the veteran complained 
of headaches as secondary to his service-connected tinnitus.  
This issue has not been adjudicated and is referred to the RO 
for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the left ear with a 
numeric designation of II.

3.  The veteran's right ear is not service connected and is 
assigned a numeric designation of I.

4.  There is insufficient evidence of occupational impairment 
as to refer this case to the Director of Compensation and 
Pension for extraschedular rating.  

5.  The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.




        CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for left-ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006). 

2.  Criteria for extraschedular consideration have not been 
met as to refer the issue of an increased rating for left-ear 
hearing loss to the Director of Compensation and Pension.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1).  

3.  There is no legal entitlement for separate ten-percent 
evaluations for "bilateral" tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the applicable regulations on disability ratings 
and effective dates if his claim was granted as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the May 2004 VCAA notice, the 
Board points out that the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2004 letter was issued before the October 2004 rating 
decision, which denied the benefits sought on appeal; and, 
thus, the initial notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board.  The Board notes that the veteran 
did not attend his scheduled Board hearing in March 2007, and 
the veteran has not requested that another hearing be 
scheduled.  Therefore, there is no outstanding hearing 
request.  Thus, it appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file.

The Board notes that the veteran's representative argued in a 
May 2007 brief that the July 2004 VA examination was 
inadequate because it was performed in a sound-controlled 
room and did not reflect actual hearing loss experienced in 
real life.  As such, a new examination outside of the 
standard sound-controlled room was requested.  The Board 
appreciates this argument and understands the veteran's 
frustration at not being assigned a compensable rating based 
on quality of life impairment instead of occupational 
impairment.  The Board, however, is held to upholding the law 
and regulations which set forth criteria for rating hearing 
loss based on authorized audiometric testing performed in 
sound-controlled environments.

Based on a full review of the record evidence, the Board 
finds that all VA examinations are adequate for rating 
purposes and VA is not required to schedule a new examination 
pursuant to 38 C.F.R. § 3.159(c)(4).  Furthermore, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Board points out that the provisions of the VCAA are not 
applicable to the increased-rating claim for tinnitus on 
appeal because the appeal turns on a matter of law and not on 
the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Court 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  See also Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to the tinnitus issue here on appeal.  

The veteran requests that a compensable rating be assigned 
for his decrease in hearing acuity because his hearing loss 
interferes with his quality of life.  He is also requesting 
an increased rating for tinnitus.  In his March 2005 
substantive appeal, the veteran averred that his tinnitus 
badly affects him to the point that he cannot concentrate and 
he has headaches.  He further notes that he has trouble 
hearing from his left ear, and will even walk away from 
someone not knowing that someone was talking to him.  The 
veteran also notes that he has a hard time hearing when there 
is a lot of background noise and he has constant ringing in 
his ears.

Hearing Loss

The veteran has not sought treatment for his hearing loss and 
tinnitus.  At his July 2004 VA audiological examination, the 
veteran indicated that he experienced dizziness, ear pain or 
discomfort, loss of hearing and a fullness or plugged 
sensation in his left ear.  On a scale of one to ten, with 
one being no difficulty and ten being extreme difficulty, the 
veteran rated his hearing problem at a seven or eight.  The 
veteran reported that he wore a hearing aid in his left ear.

Upon VA audiological testing performed in July 2004, puretone 
thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
40
50
60

Speech audiometry revealed speech recognition ability of 
eighty-eight percent in the left ear.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, as in this 
case, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  When impaired hearing is service connected in 
only one ear, as in this case, a numeric designation of I is 
assigned to the non-service connected ear for rating 
purposes.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Based on the evidence as outlined above, the Board finds that 
the veteran's left ear hearing disability does not warrant a 
compensable rating.  Using the audiological testing results 
from the July 2004 examination, the veteran had a puretone 
threshold average of 44 in the left ear and a speech 
discrimination score of 88 percent in the left ear.  This 
results in a numeric designation of II in the left ear.  The 
non-service-connected right ear is assigned a numeric 
designation of I.  Thus, the numeric designation of II 
converges with the numeric designation of I at a point that 
indicates a 0 percent (noncompensable) rating.  There is no 
evidence that the veteran has an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.  

The Board has considered the statements made by the veteran 
regarding his hearing loss.  The schedular criteria, however, 
are specific, and the veteran's hearing loss is simply not of 
such severity to warrant a compensable rating based on 
audiological testing results of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the 
veteran's claim for a compensable rating for left-ear hearing 
loss is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to this regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
hearing loss and he has not sought treatment for his hearing 
disabilities.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran having occupational impairment due to 
hearing loss, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an increased rating for left-ear hearing loss must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  

Tinnitus

The veteran requests a higher rating for his "bilateral" 
tinnitus.  He was assigned a single, ten-percent rating for 
his service-connected tinnitus and was assigned an effective 
date of May 2003.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Tinnitus 
is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
and if recurrent, is assigned a maximum ten-percent rating.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify the existing VA practice of assigning a single ten-
percent evaluation for tinnitus regardless of whether sound 
is perceived as being in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single ten-percent rating 
could be provided for tinnitus.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single ten-percent rating for tinnitus.  Therefore, the 
veteran's claim for a higher rating for tinnitus must be 
denied on a scheduler basis.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A compensable rating for left-ear hearing loss is denied.

A separate rating for tinnitus perceived in each ear is 
denied as a matter of law.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


